Jfourti) Court of
                                           Antonio, TEexa*

                                           June 20,2013


                   No. 04-12-00749-CR, 04-12-00750-CR, 04-12-00751-CR

                                          Kwaku AGYIN,
                                             Appellant
                                                v.

                                        The STATE of Texas,
                                             Appellee


                  From the 437th Judicial District Court, Bexar County, Texas
                  Trial Court No. 2011CR10947,2012CR0469,2011CR10948
                          Honorable Lori I. Valenzuela, Judge Presiding



                                           ORDER


       The State's motion for extension to file the brief is GRANTED. Time is extended to July
19,2013.




                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2013.




                                                     Kei
                                                     Clerk of Court